Title: To Alexander Hamilton from Oliver Wolcott, Junior, 16 November 1795
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



My Dear Sir
Philadelphia Novr. 16. 1795.

Private
I sent you on Saturday an imperfect translation of Fauchets Letter I now send you a Copy of the original; you may at your discretion use the Letter, except causing copies to be taken, or suffering it to be printed.
Mr. Randolph has intensively circulated a Letter in which he attributes his disgrace to the artifices of a “British Faction”—his Letter is accompanied with an explanatory Certificate from Fauchet written at New port, which I have not seen. I am told however by persons who have seen it, that it is a weak evasive performance & only makes bad, worse. When the affair was opened to Randolph, he denied having recd. money or having made any proposition relative to money except on one occasion—which was this. He said that in the summer of 1794 Fauchet told him, that there was a meeting of persons in New York consisting among others of Mr. Hammond & Mr. Jaudenes, who were conspiring to destroy him (R) & Govr. Clinton. Being asked what he meant by destroying him & Govr. Clinton, Randolph answered, to destroy his character as Secretary of State, & Governr. Clintons as Govr. of New York. Randolph said, that he then enquired, whether proof could be got of this conspiracy, and that after some conversation he suggested to Mr. Fauchet, that as he (F) had the resources of the French Govt. at command he could obtain the proof. This foolish story could make no impression, & though Mr. Randolph promised to reduce it to writing, he omitted to do so.
There are reports in circulation I find which change the complection of this first declaration of Randolph & represent the conspiracy as one to ruin France. I also suspect that attempts will be made to represent you as concerned in it. But of this I am not certain—at any rate the whole is idle nonsense & Fauchets attempt by a posterior act, to invalidate the evidence of a confidential Letter will not succed. What must have been the footing of these men when they could familiarly talk about the subversion of the Govt. & inviting the French to aid the insurrection with money.
Yrs truly

Oliv. Wolcott Jr

Pray let me [know] if the Letters are recd.

